MONROE, J.
This case presents the same question, concerning the requirements of Act No. 261 of 1908, as to the manner of serving citation upon' a corporation, the return of the sheriff, or constable with respect thereto, and .the right of a defendant corporation under an ’ exception to the citation for want of conformity to those requirements, as are presented and fully considered in the case entitled Carter C. Welch v. New Orleans Great Northern Railroad Co., 55 South. 338, No. 18,795 of the docket of this court, this day decided. Wherefore, for the reasons assigned in that case, which are applicable here, the court being of opinion that no legal citation was served upon defendant in the instant case, and hence that there was error in the judgment of the justice of the peace overruling defendant’s exception to that effect, and in the judgment subsequently rendered against defendant upon the merits, as also in the action of the district court affirming said judgments, it is ordered, adjudged, and decreed that the judgments of the district court and of the justice of peace herein, upon defendant’s exception to the citation, as also the judgment of those tribunals condemning defendant herein upon the merits of this case, be annulled, avoided, and reversed, and it is further decreed that the case be remanded to the Third ward justice court for Washington parish, to be there proceeded with according to law, all costs incurred by and after the filing of said exception, including the costs of this proceeding, to be paid by plaintiff, all other costs to await the final result.